number release date id office uilc cca_2011061415324735 ------------------ from -------------------- sent tuesday date pm to ------------------------- cc ------------------------------------------ subject re c regs the temporary regulations at sec_1_905-3t -4t and -5t each included specific effective date provisions that superceded the temporary regulations for years covered by the temporary regulations and cross-referenced the rules in effect for prior periods which included the temporary regulations see sec_1_905-3t sec_1_905-4t and sec_1_905-5t and f although the regulations expired on date the rules remain outstanding in proposed form and taxpayers may rely on those proposed_regulations as the position of the service for periods following the expiration of the temporary regulations until the regulations are finalized the final regulations should include effective date guidance that addresses any overlap in the applicable rules accordingly the substantive rules in the regulations or in the regulations may provide the applicable rules relating to foreign tax redeterminations depending on the taxable_year in issue and the regulations reference the applicable rules for prior periods please don't hesitate to call if you have questions about how the rules apply in specific fact patterns
